Citation Nr: 1730952	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the left knee, claimed as secondary to service-connected right knee disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO. The Board remanded the appeal in January 2014 and September 2016 for further development of the record.

The Veteran testified at a Board hearing held at the RO in April 2011 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an addendum opinion as to whether his left knee DJD was aggravated by his service-connected residuals of right knee strain with DJD. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). The claim for a TDIU rating will be deferred again until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the physician who provided the December 2016 VA examination opinion or other qualified clinician, to determine the nature and likely etiology of the diagnosed left knee DJD. The claims file should be made available to the physician for review. 

The physician (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the physician (or other qualified clinician) should provide an opinion with supporting explanations as to the following: 
 
Was the Veteran's left knee DJD AGGRAVATED (permanent worsening) by the service-connected residuals of right knee strain with DJD?

If aggravation of any left knee DJD by service-connected residuals of right knee strain with DJD is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*March 2008 report of X-ray that documents a diagnosis of mild DJD of the left knee. VBMS Entry August 14, 2008, p. 36/47.

*March 2011 VA orthopedic clinic consult that documents the Veteran had a 3-month history of left knee pain (and left wrist pain) following a motor vehicle accident (MVA) in which the motorcycle he was riding on struck a truck. VBMS Entry April 25, 2011, p. 7/92.

*The October 2011 report of VA examination that reflects the physician's opinion, based on the Veteran's history and the physician's clinical experience and expertise, that the Veteran's left knee disability was less likely than not related to his service connected right knee disability. VBMS Entry October 19, 2011, p. 1-17/75.

*November 2011 VA treatment record documents the Veteran's report that his left knee disability onset after a motorcycle accident in 2009. VBMS Entry December 16, 2014, p. 90/91.

*During the April 2011 Board hearing, the Veteran testified that his left knee disorder resulted from his overcompensation for the service-connected right knee disability. 

*The December 2016 VA examination addendum that reflects the Veteran's mild left knee DJD is consistent with normal aging process for a person who has had body mass index (BMI) in the range of 36 to 40 between 1998 and 2008. The physician explained that the Veteran's claim that his left knee DJD is a result of overcompensation for his service-connected right knee disability is not supported by scientific literature and opined that the claimed left knee DJD was less likely than not proximately due to or the result of the service-connected right knee disability. VBMS Entry December 20, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




